 Case: 5:18-cr-00084-KKC Doc #: 43 Filed: 02/14/19 Page: 1 of 5 - Page ID#: 459




                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                            CENTRAL DIVISION AT LEXINGTON

UNITED STATES OF AMERICA,                         )
     Plaintiff                                    )   CRIMINAL NO. 5:18-84-KKC-1
                                                  )
v.                                                )   ORDER
                                                  )
CLARENCE MICHEL, JR.                              )
    Defendant                                     )

                                         ** ** ** ** **

       In order to proceed under the Sentencing Reform Act,

       IT IS ORDERED as follows:

       1.      Sentencing proceedings are set in this case on May 23, 2019 at 10:00 a.m. at

Lexington, Kentucky.

       2.      That the Defendant and defense counsel shall schedule an interview with the

Probation Officer within five (5) days of the entry of a plea or a jury verdict with the actual

interview to occur not later than two (2) weeks from the date of the entry of a plea or a jury

verdict. It shall be the responsibility of defense counsel to contact the Probation Office to

ascertain the time and place of the interview, unless defense counsel’s attendance is waived.

       3.      Not less than thirty-five (35) days prior to the date set for sentencing, the

Probation Officer shall provide a copy of the Presentence Investigation Report (PSR) to the

defendant and to counsel for both the defendant and the United States. Within fourteen (14)

days thereafter, counsel shall submit by letter, to the Probation Officer and to opposing

counsel, all objections which they have to the PSR. After receiving counsel’s objections, the

Probation Officer shall conduct any further investigation and make any revisions to the PSR that



                                                 1
  Case: 5:18-cr-00084-KKC Doc #: 43 Filed: 02/14/19 Page: 2 of 5 - Page ID#: 460




may be necessary. The Probation Officer may require counsel for both parties to meet with the

Officer to discuss unresolved factual and legal issues.

        4.      Not less than fourteen (14) days prior to the sentencing hearing, the Probation

Officer shall submit the PSR to the undersigned. The PSR shall be accompanied by the written

objections of counsel and by an addendum setting forth any objections counsel may have made

that have not been resolved, together with the Officer’s comments thereon. The Probation

Officer shall provide a copy of any addendum to the PSR, including any revisions thereof, to the

defendant and to counsel for the defendant and the United States. The PSR shall also be

accompanied by relevant medical or psychological evaluations, if such reports exist.

        5.      That not less than fourteen (14) days prior to the sentencing hearing the

parties shall file in the record:

                a)      a memorandum in support of or opposition to unresolved objections to the

                        PSR that may impact the defendant’s sentence. The memorandum shall

                        reference each objection by the same numerical reference that appears in

                        the addendum to the presentence report.

                b)      a list of any witnesses that may be called at the sentencing hearing. The

                        list shall include a brief synopsis of each witness’s testimony and an

                        estimate of the length of such testimony; and

                c)      a notice to the Court if either counsel reasonably believes that the time in

                        which to complete the sentencing hearing will exceed thirty (30) minutes.

        6.      Except for any unresolved objections under paragraph 4, the Court may, at the

hearing, accept the PSR as its findings of fact. For good cause shown, the Court may allow a



                                                  2
 Case: 5:18-cr-00084-KKC Doc #: 43 Filed: 02/14/19 Page: 3 of 5 - Page ID#: 461




new objection to be raised at any time before imposing sentence. However, objections may not

be raised for the first time in the text of a sentencing memorandum tendered pursuant to

Paragraph 8 of this Order. If filed in the record, late filed objections must be raised in a

separate document with an appropriate caption. In resolving disputed issues of fact, the Court

may consider any reliable information presented by the Probation Officer, the defendant, or the

United States. In particular, the Court reminds the parties of the standard in U.S.S.G. §

6A1.3(a):

       . . . In resolving any dispute concerning a factor important to the sentencing
       determination, the Court may consider relevant information without regard to its
       admissibility under the rules of evidence applicable at trial, provided that the
       information has sufficient indicia of reliability to support its probable accuracy.

       7.      No less than seven (7) days prior to the sentencing hearing, the United States

shall file motions for downward departure pursuant to U.S.S.G. §5K1.1 and/or 18 U.S.C. §

3553(e). Absent good cause shown, the Court will not entertain untimely motions.

       8.      No less than seven (7) days prior to the sentencing hearing, the defendant shall

file in the record any request for relief pursuant to 18 U.S.C. §3553(a)(2) along with a supporting

memorandum. As previously noted in Paragraph 6 of this Order, objections to the Presentence

Report or Sentencing Guideline Calculations shall not be raised for the first time within the text

of this memorandum. The defendant shall serve a copy of the motion and memorandum upon the

United States and shall forward a courtesy copy to the court’s chambers either by facsimile, 859-

233-2413, or by e-mail Caldwell_Chambers@kyed.uscourts.gov. Untimely filed memoranda

will not be considered by the Court unless accompanied by a motion showing good cause

for the late submission.

       9.      The times set forth in this order may be modified by the Court for good cause


                                                 3
 Case: 5:18-cr-00084-KKC Doc #: 43 Filed: 02/14/19 Page: 4 of 5 - Page ID#: 462




shown, except that the thirty-five (35)-day period provided for disclosure of the PSR pursuant to

Fed.R.Crim.P. 32(e)(2) may be diminished only with the defendant’s consent.

       10.     Nothing in this order requires the disclosure of any portions of the PSR that are

exempt from disclosure under Fed.R.Crim.P. 32(i)(1)(B) and (d)(3).

       11.     The PSR shall be deemed to have been disclosed:

               (1) when the report is physically delivered to counsel;

               (2) one (1) day after the report’s availability is orally

               communicated to counsel; or

               (3) three (3) days after notice of its availability is mailed to counsel

               or the date of availability reflected in the notice, whichever is later.

       12.     The disclosure of the PSR to the defendant shall be the responsibility of counsel

for the defendant.

       13.     The Probation Officer shall not disclose the Probation Officer’s recommendation,

if any, on the sentence.

       14.     Following the conclusion of the case before the District Court and upon the filing

of a Notice of Appeal, the Probation office shall file a copy of the presentence investigation

report to the Clerk of the Court, who shall place the report in the record under seal and flagged:

“CONFIDENTIAL PRESENTENCE INVESTIGATION REPORT TO BE OPENED ONLY BY

THE COURT OF APPEALS OR BY ORDER OF THE DISTRICT COURT,” and at the same

time, the Probation Officer shall provide a copy of the sentencing recommendation and any other

information submitted to the Court pursuant to Criminal Rule 32(e)(3) to the Clerk of Court, who

shall place all Rule 32(e)(3) information under separate seal flagged: “CONFIDENTIAL RULE



                                                  4
 Case: 5:18-cr-00084-KKC Doc #: 43 Filed: 02/14/19 Page: 5 of 5 - Page ID#: 463




32(e)(3) INFORMATION. NOT TO BE DISCLOSED TO THE PARTIES. TO BE OPENED

ONLY BY THE COURT OF APPEALS OR BY ORDER OF THE DISTRICT COURT.”

       15.     These SEALED matters (PSR & Rule 32(e)(3) Information) will be maintained in

the record for a period of one (1) year after all direct appeals have been mandated and then will

be returned to the United States Probation Office at Lexington, Kentucky, unless otherwise

ordered by the Court.

       16.     Plea agreement(s) will be maintained in the record for a period of one (1) year

after all direct appeals have been mandated and then will be returned to the United States

Attorney’s Office at Lexington, Kentucky unless otherwise ordered by the Court. However, in

electronically filed cases, the plea agreement shall be scanned into the record.

       This 14th day of February, 2019.




                                                 5
